Citation Nr: 1605425	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-50 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1964 and from January 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran provided testimony at a May 2010 hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.  

In June 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's COPD to active service.

2.  The most probative evidence fails to link the Veteran's low back disorder to active service.

3.  The most probative evidence fails to link the Veteran's right knee arthritis to active service, and does not show that arthritis manifested to a degree of 10 percent or more within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for establishing entitlement to service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2009 that informed the Veteran of the evidence necessary to establish entitlement to service connection.  It also informed him of the information that he should provide and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims for service connection.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service, VA, and private treatment records have been obtained and associated with the claims file.  Additionally, the Veteran was given VA examinations in October 2010 and July 2013.

The July 2013 VA medical examination is adequate.  The VA examiner used her expertise to draw conclusions from the totality of the evidence.  Her reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  Additionally, the examination fully described the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As the Board noted in its June 2013 remand, the October 2010 VA examiner repeatedly states "I am unable to link this to the service without resorting to speculation."  The examiner appears to be trying to state that there is no nexus between an in-service event and the Veteran's current disabilities.  However, the language is unclear, and an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board will consider the October 2010 examiner's conclusions to be inadequate.  Since the July 2013 examinations are adequate, however, the Board finds that the VA's duty to provide the Veteran with an examination has been met.

The Veteran has been afforded a hearing before a RO Decision Review Officer (DRO) in May 2010 in which he presented oral argument in support of his claims for COPD, a low back disorder, and right knee arthritis.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

This claim was remanded by the Board for additional development in June 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA has requested additional treatment records and Social Security records, as well as lay statements, a report pertaining to asbestos exposure, and a new examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

Analysis - Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

COPD

The Veteran contends in a November 2010 statement that his COPD was caused either by smoking, which began in the military, or by in-service exposure to asbestos.

No discussion of the Veteran's possible exposure to asbestos is required, since the medical evidence shows that the Veteran's COPD is not an asbestos-related injury.  For example, a January 2010 chest CT examination by the Veteran's private doctor showed lung problems and listed "Indication: Tobacco use."  The July 2013 VA examination report showed that there was no evidence of asbestos related changes in the Veteran's lungs, and the examiner stated that the disease was related to the Veteran's years of smoking.  Since the Veteran does not have an asbestos related disease, no discussion of possible asbestos exposure is relevant.

The VA examiner and Veteran's private doctor, as well as the Veteran himself in his May 2010 DRO hearing, have linked the Veteran's COPD with his history of smoking.  Generally, disabilities claimed as due to a Veteran's tobacco use during service cannot warrant service connection if submitted after June 9, 1998.  See 38 C.F.R. § 3.300.  Exceptions apply if (1) the disability can be service-connected on some basis other than the veteran's use of tobacco products during service; (2) the disability from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  The Veteran does not claim, nor does the evidence in the record show, that either exception (2) or (3) is applicable in this case.  The Veteran contends that social pressure in service caused him to begin smoking.  However, the Board is prohibited from granting, even on an equitable basis, that which is not allowed by law, and the situation described by the Veteran is not within the enumerated exceptions to § 3.300.  

Therefore, the Board will consider exception (1), whether the Veteran's COPD can be service-connected on some other basis.  The Veteran does not contend, nor does the record show, that he experienced COPD in service.  There is no record of, complaints of, diagnosis of, or treatment for COPD in the record.  The Veteran had X-Ray examinations of his chest in February 1965 and June 1966, with no indication of any problems.  His January 1967 separation examination contains no notation of lung problems.

The evidence of record shows that the Veteran's COPD was caused by his history of tobacco use, without being related to any other in-service disease or injury.  Accordingly, the Veteran's claim for service connection for COPD is denied.   

Low Back Disorder

The Veteran contends in a March 2009 statement that he injured his back in service when falling down a ladder.  

Service treatment records contain no indication of an injury to the Veteran's back.  Although they do contain records from other injuries and diseases the Veteran suffered during his time in service, including tonsillitis, an ear infection, and an injury to his foot, there is no complaint of, diagnosis of, or treatment for a back injury in the records.  In the Veteran's January 1967 separation examination, no notation is made of any back problems.

In an April 2005 treatment record from the Veteran's private doctor, the Veteran stated that his back pain was work-related from a job which involved lifting pallets.

An August 2009 statement from the Veteran's doctor repeats the Veteran's contention as to the Veteran's back injury, confirms that the Veteran has scars on his scalp which he claims are from that injury, and opines that the Veteran's current problems are due to injuries in service.  The Board finds this opinion to be of limited probative value.  The Veteran's doctor states "He tells me. . ." making it clear that he is just repeating the Veteran's contentions, with no additional evidence.  He does not support his opinion with a rationale of any kind.  Therefore, the Board will discount the doctor's unsupported opinion as to the etiology of the Veteran's current disorders.  

In the Veteran's July 2013 VA examination, the examiner opined that the nearly 40 year gap between the Veteran's exit from service and reporting of back problems made it at least as likely as not that the Veteran's disability was the result of his intervening work history and aging, rather than an in-service injury.

The Veteran currently has a low back disorder, satisfying the current disability requirement for service connection.  

However, the Board finds that it is less likely than not that the Veteran suffered an in-service injury related to his back.  The Veteran currently claims that his back was injured in service.  However, the service records do not reflect this.  Additionally, the Veteran claimed in April 2005 that his back injury was work-related.  Statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Absent any indication of a back injury in the record, the Board finds that the probative value of the Veteran's statement that his back was injured at work, made for the purpose of treatment, outweighs the value of the Veteran's statement that his back was injured in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is not met.

Finally, even if the Veteran were injured in service, it is less likely than not that the in-service injury is related to the Veteran's current low back disorder.  The VA examiner stated that the cause of the Veteran's low back disorder was his work history and the aging process, not an in-service event.  The Veteran claims an in-service fall caused his current disorder; however, the Veteran is not competent to determine that a back injury suffered forty years ago is the cause of the low spine disorder he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds there was no in-service incurrence or aggravation of a disease or injury to the Veteran's back upon which to establish service connection.  Even if the Board were to find there was an in-service incurrence of injury, there is less likely than not a nexus between any such incurrence and the Veteran's current back disability.  Accordingly, the Veteran's claim for service connection for a low back disorder is denied.

Right Knee Arthritis

The Veteran contends in a March 2009 statement that he injured his right knee in service when he ran into a concrete block.

Service treatment records contain no indication of an injury to the Veteran's right knee.  Although they do contain records from other injuries and diseases the Veteran suffered during his time in service, including tonsillitis, an ear infection, and an injury to his foot, there is no complaint of, diagnosis of, or treatment for a right knee injury in the records.  In the Veteran's January 1967 separation examination, no notation is made of any right knee problems.

An August 2009 statement from the Veteran's doctor repeats the Veteran's contention as to the Veteran's knee injury, confirms that the Veteran has scars on his knee which he claims are from that injury, and opines that the Veteran's current problems are due to injuries in service.  As discussed above, the doctor does not support his conclusions with a rationale, and therefore his conclusion is of no probative value.  In the Veteran's July 2013 VA examination, the examiner opined that the nearly 40 year gap between the Veteran's exit from service and reporting of right knee problems made it less likely than not that the Veteran's disability was the result of an in-service injury, rather than his intervening work history and aging.  

The Veteran has right knee arthritis, satisfying the current disability requirement for service connection.

However, the Board finds that it is less likely than not that the Veteran suffered an in-service incurrence related to his knee.  The Veteran's statement pertaining to an in-service injury, made forty years after the Veteran's period of service, is outweighed by the evidence in the Veteran's service treatment records, which show no complaint of, diagnosis of, or treatment for a right knee injury.  

Even if the Veteran were injured in service, it is less likely than not that the in-service injury is related to the Veteran's current right knee arthritis.  The VA examiner stated that the cause of the Veteran's right knee arthritis was his work history and the aging process, not an in-service event.  The Veteran claims that his current arthritis is from running into a concrete block in service.  However, the Veteran is not competent to determine that a knee injury suffered forty years ago is the cause of the right knee arthritis he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current disability, and therefore the nexus requirement for service connection is not met.

Finally, arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.307(a)(3) if it manifested to a degree of 10 percent or more within one year of service.  The record contains no complaint of, treatment for, or diagnosis of arthritis within one year of service.  Therefore, presumptive service connection under § 3.307 is not available here.

In this case, the Board finds there was no in-service incurrence or aggravation of a disease or injury to the Veteran's right knee upon which to establish service connection.  Additionally, even if the Board were to find there was an in-service incurrence of injury, there is less likely than not a nexus between any such incurrence and the Veteran's current right knee arthritis.  Accordingly, the Veteran's claim for service connection for right knee arthritis is denied.



ORDER

Service connection for COPD is denied.

Service connection for a low back disorder is denied.

Service connection for right knee arthritis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


